DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP2016196703A machine translation), hereinafter Fujioka, originally of record in the Non-Final Rejection dated October 05, 2021.

Regarding claims 1 and 2, Fujioka teaches a high-Mn steel material (Abstract) that is 95% or more volume fraction austenite (base phase austenite) with a austenite crystal grain size of 20 to 200 microns (Abstract; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) and a composition in mass as shown in the below table (Cls. 1-3).  Fujioka does not specifically teach wherein a standard deviation of the grain size is 9 microns or less.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that the standard deviation can be controlled as a results effective variable (MPEP 2144.05 II. B).  The rationale to adjust the size is that it is well known in the art that the particle size of the austenite grains can be adjusted and controlled through a pinning effect (Pg. 6 [5]-[6]).  Further, as written Fujioka allows for a standard deviation of 0 (all grain sizes could be 20 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).
Element
Cls. 1 (2)
Fujioka Cls. 1-3*
Fujioka Rationale to Optimize+ 
C
0.10-0.70
0.001-0.80
Sufficient to stabilize austenite and increase strength; limited to avoid toughness decrease due to precipitation of Cr carbide and cementite (Pg. 3 [9])
Si
0.05-0.50
0.001-5.0
Sufficient to suppress formation of Cr carbide and cementite and limited to avoid a decrease in toughness (Pg. 4 [5])
Mn
20-30
15.0-35.0
Sufficient to stabilize austenite, limited to avoid deterioration of hot workability and surface cracking (Pg. 3 [10])
P
≤ 0.030
≤ 0.02
Present as an impurity, limited to avoid deterioration of toughness (Pg. 4 [3])
S
≤ 0.0070
0.0001-0.01
Present as an impurity, limited to avoid deterioration of toughness (Pg. 4 [4])
Al
0.01-0.07
0.001-5.0
Sufficient to suppress formation of Cr carbide and cementite and limited to avoid toughness decrease in toughness (Pg. 4 [5])

Table 

0.5-7.0
0.01-10.0
Sufficient to stabilize austenite, improve corrosion resistance and strength, limited to avoid deterioration in toughness (Pg. 3 [11])
Ni
0.01-0.1
≤ 3.0
Sufficient to improve stability and austenite strength, limited to avoid deterioration of toughness and permeability of the welded portion (Pg.4 [9])
Ca
0.0005-0.0050
≤ 0.01
Sufficient to form fine oxides and oxysulfides, limited to avoid decrease in toughness (Pg. 4 [6])
N
0.0050-0.0500
0.0001-0.10
Sufficient to improve HAZ toughness and stabilize austenite, limited to avoid toughness deterioration (Pg. 4 [1])
O
≤ 0.0050
0.001-0.01
Limited to avoid deterioration of toughness (Pg. 4 [2])
Ti
< 0.0050
0.001-0.05
Sufficient to provide thermal stability and suppress coarsening of the HAZ particle size, limited to avoid toughness deterioration (Pg. 3 [12])
Nb
< 0.0050
≤ 0.05
Sufficient to improve strength, limited to avoid decrease in toughness (Pg. 4 [7])
Fe & inevitable impurities
balance
Balance
N/A balance
Cu
One more of 

≤ 3.0
Sufficient to stabilize, strengthen austenite; limited to avoid hot workability deterioration (Pg. 4 [8])
Mo

≤ 2.0
≤ 3.0
Sufficient to improve stabilization and strengthening of austenite, limited to optimize saturation and cost (Pg. 4 [10])


≤ 2.0
≤ 0.10

V

≤ 2.0
≤ 3.0
Sufficient to improve strength, limited to avoid decrease in toughness (Pg. 4 [7])
Mg

0.0005-0.0050
≤ 0.01
Sufficient to suppress formation of Cr carbide and cementite and limited to avoid a decrease in toughness (Pg. 4 [5])
REM

0.0010-0.0200
0.0002-0.01


*Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

+All elements are result effective variables (as discussed above in the Table), which are provide a motivation to experiment to reach a workable product in the claimed CRC range (MPEP 2144.05 II. B).

Response to Arguments
Applicant’s amendment to the specification, filed November 30, 2021, with respect to the abstract objection have been fully considered and are persuasive.  The objection of October 05, 2021 has been withdrawn. 

Applicant’s claim amendments filed November 30, 2021, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of October has been withdrawn. 

Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C 103 rejections.  Applicant is correct that the claims are now definite; however, the remainder of their arguments are not persuasive.  Applicant’s argument to the standard deviation causing unexpected results relies on examples 23 and 25 of Table 1, which is not persuasive regarding the importance of standard deviation causing unexpected results as the particle size is also outside of the range claimed. Similarly examples 12 and 14 are not single variable comparisons for standard deviation, as the composition is not claimed.  Therefore, the proffered evidence does not establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  
Applicant further asserts that the optimization of the chemical composition and the standard deviation of the grain size is not recognized in Fujioka to be a result-effective variable specific for the improvement of the CTOD value.  This is not persuasive as “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).  Specific rationales for both standard deviation and composition are discussed above in the 35 U.S.C. 103 rejection, as provided by Fujioka.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784